IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :                        NO. 655
                                     :
         ORDER AMENDING RULES        :                        CIVIL PROCEDURAL RULES
         410, 430, AND 1065 AND      :
         ADOPTING RULE 1064 OF THE :                          DOCKET
         PENNSYLVANIA RULES OF CIVIL :
         PROCEDURE                   :




                                                ORDER


PER CURIAM

       AND NOW, this 29th day of November, 2016, upon the recommendation of the
Civil Procedural Rules Committee; the proposal having been published for public
comment at 45 Pa.B. 1249 (March 14, 2015):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 410, 430, and 1065 of the Pennsylvania Rules of Civil
Procedure are amended in the attached form, and that Rule 1064 of the Pennsylvania
Rules of Civil Procedure is adopted in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective January 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.